DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 17 May 2022), with respect to the rejection of claims 1-7 and 12-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
The amendment filed 17 May 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-7 and 12-20 are allowed.
The present invention relates to an apparatus, method and computer program product stored on a non-transitory computer readable medium for processing three-dimensional shape data.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Lorensen et al (‘Marching Cubes: A High Resolution 3d Surface Construction Algorithm’) discloses a three-dimensional shape data processing apparatus comprising: a processor (Lorensen: fig. 1, ‘3d medical information flow’ (3d shape data); section 6 ‘implementation’, p. 167), configured to receive three-dimensional shape data represented by dividing a space including an object into a plurality of three-dimensional regions (Lorensen: fig. 1, ‘data acquisition CT MR SPECT’, fig. 2, ‘marching cube’ (division of space into a plurality of 3d regions); abstract, p. 163), extract unit shapes from the space without missing or repeating any unit shape (Lorensen: abstract, section 4, ‘marching cubes algorithm’, p. 164), the unit shapes each being formed by setting a predetermined position in each of the three-dimensional regions included in a three-dimensional region group formed of three-dimensional regions adjacent to each other as a vertex (Lorensen: fig. 2, ‘marching cubes’, illustrating a voxel element with associated vertices; section 4, ‘marching cubes algorithm’, p. 164, section 5.2, ‘functional enhancements, ’p. 166, disclosing 3d regions for cubes outside the surface, cubes inside the surface, and cubes on the surface (groups of 3d regions)), implicitly discloses allocate a plurality of polygons representing surfaces of the object, each polygon being allocated to a respective one of the extracted unit shapes (Lorensen: p. 164, ‘3. surface construction and 4. display’), and discloses configure a formation face, based on the plurality of polygons (Lorensen: fig. 3, caption ‘triangulated cubes’, illustrating configuration 8 of a horizontal surface patch (e.g., formation face) touching midpoints of a plurality of sides of a cube; p. 164, ‘marching cubes algorithm’), while
Saito M. (‘Multi-resolution Marching Cubes’) teaches at least one of the plurality of three-dimensional regions having a size different from another three-dimensional region (Saito: fig. 17, illustrating a large voxel adjacent to two smaller voxels, or fig. 18, illustrating a large voxel adjacent to a smaller voxel; section ‘enhance march-cubes’, p. 2, “Making the marching-cubes method applicable to volume data including voxels with different resolutions allows a localized accuracy adjustment to be conducted. Since a portion that requires accuracy such as an affected part is partial, in volume data, a group of small voxels is surrounded with large voxels”), and
Weber et al (‘Extraction of Crack-free Isosurfaces from Adaptive Mesh Refinement Data’), discloses connect rectangles (e.g., polygons) of 3D mesh grids, such that connecting vertices of each of the polygons is defined as a new vertex (Weber: fig. 7(i), ‘rectangle-to-vertex’; p. 28-29, section 5 ‘stitching 3d grids’) so that the combination of Lorensen/Saito/Weber has a formation face, based on the plurality of polygons, such that a midpoint of a side connecting vertices of each of the polygons is defined as a new vertex.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein in a case where the number of vertices of one of the unit shapes is less than a predetermined number of vertices, the processor allocates the formation face to the unit shape by assuming that overlap of at least one vertex of the unit shape and another vertex of the unit shape causes a side connecting the overlapping vertices to be contracted”.
As per independent claims 2 and 20, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611